DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 07/19/2019. Claims 1-20 are presently pending and are presented for examination. 
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "a vehicle safety system comprising" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “is about” in claims 7 & 9 is a relative term which renders the claim indefinite. The term “is about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The quantities of weights, ranging from 10.8 to 54.9 kg, and time, ranging from 1-20 seconds, are rendered indefinite by the use of the term "is about". For the purposes of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 & 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These two claims are systems claims that are dependent upon method claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method for determining).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (determining a raw weight), (determining a filtered weight), and (determining the occupant class). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) obtaining…weight indications (2) obtaining…vehicle acceleration value. The instruction to obtain weight indications is recited at a high level of generality (i.e., obtaining a first seat weight indication or a vehicle acceleration value), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a vehicle environment. The vehicle environment is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-21
These method claims further define the abstract ideas of the mental processes illustrated
in claim 1, they do not recite any additional elements or other limitations that transform
the determinations based on the occupant’s weight on the seats and vehicle’s acceleration to classify the passengers into children and different size adults based on the estimation and comparison of their weights, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 13-14 and 17-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Hosokawa et al., US-20170088097-A1, and further in view of Inayoshi et al., US-20110010039-A1, Cho et al., US-20080312795-A1, Muramatsu, US-20150192454-A1, and Fukawatase et al., JP-2001074541-A, hereinafter referred to as Hosokawa, Inayoshi, Cho, Muramatsu, and Fukawatase (Translations by Google Patents). 
As per claim 1
Hosokawa discloses [a] method for determining an occupant class for a vehicle seat, comprising (an occupant decision device for a vehicle – Hosokawa ¶14):
obtaining via a first seat weight sensor a first seat weight indication for the vehicle seat, wherein the first seat weight sensor is located on a lateral side of the vehicle seat at a front location on the vehicle seat (A load sensor 4FR and a load sensor 4RR are attached to a right end portion of the seat cushion 81 described above, Further, a load sensor 4FL and a load sensor 4RL are attached to a left end portion of the seat cushion 81 – Hosokawa ¶54); 
obtaining via a second seat weight sensor a second seat weight indication for the vehicle seat, wherein the second seat weight sensor is located on the lateral side of the vehicle seat at a rear location on the vehicle seat (A load sensor 4FR and a load sensor 4RR are attached to a right end portion of the seat cushion 81 described above, Further, a load sensor 4FL and a load sensor 4RL are attached to a left end portion of the seat cushion 81 – Hosokawa ¶54); 
Hosokawa does not disclose obtaining via a vehicle acceleration sensor a vehicle acceleration value;
determining a raw weight on the vehicle seat as twice the sum of the first and second seat weight indications;
determining a filtered weight based on the raw weight;
determining the occupant class based on the filtered weight in response to the vehicle acceleration value being less than a predetermined value.
However, Fukawatase teaches obtaining via a vehicle acceleration sensor a vehicle acceleration value (An acceleration sensor 20 is connected to the airbag controller 12 – Fukawatase ¶32);
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
However, Cho teaches determining a raw weight on the vehicle seat as twice the sum of the first and second seat weight indications (determining a weight of a vehicle occupant by multiplying two-sensor measurement load value set with an optimal independent variable set (X1.sub.k , X2.sub.k) and calculating the sum thereof; comparing the calculated weight value of the vehicle occupant with a preset threshold value; and determining whether the vehicle occupant is an adult or a child. – Cho Fig. 8 + Claim 9-);
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Cao teaches a vehicle seat occupation method and system that utilizes two seat load sensors that multiplies and sums load values and compares them to preset thresholds to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that multiplies and sums load values and compares them to preset thresholds to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Cao, to reduce the number of weight sensors, Cao ¶11.
However, Inayoshi teaches determining a filtered weight based on the raw weight (In a case where a predetermined third condition (i.e., steps S401 to S405 in FIG. 4) is satisfied after the determination of the “seat occupancy temporarily determined state”, the controller 3 determines the “child seat fastened state” of the seat 1. That is, as illustrated by H3 in FIG. 3, the seat occupancy determination is shifted from the “seat occupancy temporarily determined state” to the “child seat fastened state”. – Inayoshi Fig 4 + ¶36); 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Inayoshi teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Inayoshi, to reduce the number of load sensors, and cost of the seat, see Inayoshi ¶7.
However, Muramatsu teaches determining the occupant class based on the filtered weight in response to the vehicle acceleration value being less than a predetermined value (The processing unit performs the occupant determination based on the occupant determination threshold value when the lateral acceleration difference is smaller than the lateral acceleration difference threshold value – Muramatsu Figs 10 & 11 + ¶10).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Muramatsu teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Muramatsu, to reduce the number of weight sensors while simplifying the structure and to increase the accuracy of the occupant determination, see Muramatsu ¶32, and ¶72.
As per claim 2
Hosokawa does not disclose further comprising suppressing classification changes in response to the vehicle acceleration value being greater than a predetermined threshold value.
However, Fukawatase teaches further comprising suppressing classification changes in response to the vehicle acceleration value being greater than a predetermined threshold value (when the acceleration in at least one of the longitudinal direction and the vertical direction of the vehicle exceeds a predetermined value, the load detected by the load detecting means is:
It is considered that the weight of the seated occupant is not correctly reflected. In such a case, the occupant classification means ignores the detection value of the load detection means, thereby preventing improper classification based on the incorrect detection value. – Fukawatase ¶22).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
As per claim 4
Hosokawa does not disclose wherein the vehicle acceleration value comprises a vehicle lateral acceleration and/or a vehicle longitudinal acceleration.
However, Fukawatase teaches wherein the vehicle acceleration value comprises a vehicle lateral acceleration and/or a vehicle longitudinal acceleration (The seated occupant detection device according to the above, further comprising acceleration detection means for outputting acceleration in at least one direction in the vehicle longitudinal direction and vertical direction – Fukawatase ¶21).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
As per claim 5
Hosokawa further discloses wherein the occupant class is selected from one of the following classes: no occupant class, child seat class, small adult class, and large adult class (If the decision load Wtt does not correspond to the state where a large-build adult is seated in the vehicle seat 8, a decision result that the vehicle seat 8 is in the vacant state is maintained in step – Hosokawa Fig. 6 + ¶127).
As per claim 6
Hosokawa further discloses wherein the no occupant class is associated with measured seat weights up to a first weight, the child seat class is associated with measured seat weights ranging from the first weight up to a second weight, greater than the first weight, the small adult class is associated with measured seat weights ranging from the second weight up to a third weight, greater than the second weight, and the large adult class is associated with measured seat weights greater or equal to than the third weight (Next, in step S103, it is decided whether it is in a state of being changed to a decision result where the vehicle seat 8 is currently in a vacant state. – Hosokawa Fig. 6 + ¶121).
As per claim 7
Hosokawa does not disclose wherein the first weight is about 10.8 kg, the second weight is about 29.4 kg, and the third weight is about 54.8 kg.
However, Cho teaches wherein the first weight is about 10.8 kg, the second weight is about 29.4 kg, and the third weight is about 54.8 kg (in the case of the four sensor classification system, when a target for which an airbag is not to be deployed is changed from small children between 3 or 6 years old to infants 1 year old or younger, the gap between adults and small children, which is required for discrimination therebetween, is increased from B kg to A kg. – Cho Fig 9 + ¶56).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Cao teaches a vehicle seat occupation method and system that utilizes two seat load sensors that multiplies and sums load values and compares them to preset thresholds to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that multiplies and sums load values and compares them to preset thresholds to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Cao, to reduce the number of weight sensors, Cao ¶11.
As per claim 13
Hosokawa further discloses further comprising overriding the determined occupant class in response to determining an unbuckled status of the seatbelt associated with the vehicle seat (when being changed in the state of the decision result where an adult is seated in the vehicle seat 8, the CRS changing section 53 maintains the decision result that an adult is seated in the vehicle seat 8 regardless of the presence or absence of the engagement of the buckle 85e and the buckle load Wb – Hosokawa ¶212).
As per claim 14
Hosokawa does not disclose wherein determining the occupant class based on a filtered weight comprises implementing a hysteresis logic function that assigns the occupant class based on the filtered weight and prevents changes in the assigned occupant class due to fluctuations in the filtered weight due to seat loading in response to vehicle operation and/or the occupant changing positions on the seat.
However, Fukawatase teaches wherein determining the occupant class based on a filtered weight comprises implementing a hysteresis logic function that assigns the occupant class based on the filtered weight and prevents changes in the assigned occupant class due to fluctuations in the filtered weight due to seat loading in response to vehicle operation and/or the occupant changing positions on the seat (The occupant class that classifies the seated occupant based on the occupant class and maintains the classification until the magnitude relationship between the detection value of the load detection unit and another threshold value different from the one threshold value changes. And a dividing means., Then, when the detected weight value W falls below the second threshold value (time t 1 shown in FIG. 3), for example, the load on the floor due to the occupant 11 ′ being in a forward position, when the acceleration in at least one of the longitudinal direction and the vertical direction of the vehicle exceeds a predetermined value, the load detected by the load detecting means is: It is considered that the weight of the seated occupant is not correctly reflected. In such a case, the occupant classification means ignores the detection value of the load detection means, thereby preventing improper classification based on the incorrect detection value. – Fukawatase ¶7, ¶42 and ¶22 -– Examiner reasons that the classifying program’s act of maintaining or not the classification assigned based on the detected weight shifts correspond to filtered weights, that are compared to predetermined thresholds, that are prevented from changing due to acceleration increases above a threshold).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
As per claim 17
Hosokawa does not disclose wherein determining the occupant class based on a filtered weight comprises implementing a hysteresis logic function that assigns the occupant class based on the filtered weight and prevents changes in the assigned occupant class due to fluctuations in the filtered weight due to seat loading in response to vehicle operation and/or the occupant changing positions on the seat.
However, Fukawatase teaches wherein determining the occupant class based on a filtered weight comprises implementing a hysteresis logic function that assigns the occupant class based on the filtered weight and prevents changes in the assigned occupant class due to fluctuations in the filtered weight due to seat loading in response to vehicle operation and/or the occupant changing positions on the seat (The occupant class that classifies the seated occupant based on the occupant class and maintains the classification until the magnitude relationship between the detection value of the load detection unit and another threshold value different from the one threshold value changes. And a dividing means., Then, when the detected weight value W falls below the second threshold value (time t 1 shown in FIG. 3), for example, the load on the floor due to the occupant 11 ′ being in a forward position, when the acceleration in at least one of the longitudinal direction and the vertical direction of the vehicle exceeds a predetermined value, the load detected by the load detecting means is: It is considered that the weight of the seated occupant is not correctly reflected. In such a case, the occupant classification means ignores the detection value of the load detection means, thereby preventing improper classification based on the incorrect detection value. – Fukawatase ¶7, ¶42 and ¶22 -– Examiner reasons that the classifying program’s act of maintaining or not the classification assigned based on the detected weight shifts correspond to filtered weights, that are compared to predetermined thresholds, that are prevented from changing due to acceleration increases above a threshold).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
As per claim 18
Hosokawa does not disclose wherein determining the filtered weight based on the raw weight comprises implementing a freeze filter function that freezes the filtered weight value in response to a vehicle lateral acceleration being above a predetermined threshold.
However, Fukawatase teaches wherein determining the filtered weight based on the raw weight comprises implementing a freeze filter function that freezes the filtered weight value in response to a vehicle lateral acceleration being above a predetermined threshold (The occupant class that classifies the seated occupant based on the occupant class and maintains the classification until the magnitude relationship between the detection value of the load detection unit and another threshold value different from the one threshold value changes. And a dividing means., Then, when the detected weight value W falls below the second threshold value (time t 1 shown in FIG. 3), for example, the load on the floor due to the occupant 11 ′ being in a forward position, when the acceleration in at least one of the longitudinal direction and the vertical direction of the vehicle exceeds a predetermined value, the load detected by the load detecting means is: It is considered that the weight of the seated occupant is not correctly reflected. In such a case, the occupant classification means ignores the detection value of the load detection means, thereby preventing improper classification based on the incorrect detection value. – Fukawatase ¶7, ¶42 and ¶22 -– Examiner reasons that the classifying program’s act of maintaining or not the classification assigned based on the detected weight shifts correspond to filtered weights, that are compared to predetermined thresholds, that are prevented from changing due to acceleration increases above a threshold).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
As per claim 19
Hosokawa further discloses wherein: 
the first seat weight sensor measures seat weight at a front inboard mounting location of the seat, and the second seat weight sensor measures seat weight at a rear inboard mounting location of the seat (A load sensor 4FR and a load sensor 4RR are attached to a right end portion of the seat cushion 81 described above, Further, a load sensor 4FL and a load sensor 4RL are attached to a left end portion of the seat cushion 81 – Hosokawa ¶54); or 
the first seat weight sensor measures seat weight at a front outboard mounting location of the seat, and the second seat weight sensor measures seat weight at a rear outboard mounting location of the seat.
Claim 19 includes two main limitations that are connected by the word “or” that means
that the prior art need only teach one of the limitations to read on the claim since the limitations
are claimed in the alternative.
As per claim 20
Hosokawa further discloses [a]n occupant classification system for determining an occupant class associated with a vehicle seat, comprising a controller operable to implement an occupant classification algorithm (The occupant detection ECU 5 includes an occupant decision section 51, a threshold value setting section 52, a CRS changing section 53, and a load calculation section 54 – Hosokawa Fig. 2 + ¶71).
As per claim 21
Hosokawa further discloses [a]t least one vehicle occupant safety device, and an airbag ECU operable to control actuation of the at least one vehicle occupant safety device, wherein the airbag ECU is operatively connected to the controller of the occupant classification system and is configured to control actuation of the at least one vehicle occupant safety device in response to the occupant classification determined via the occupant classification algorithm implemented in the controller (The occupant detection ECU 5 includes an occupant decision section 51, a threshold value setting section 52, a CRS changing section 53, and a load calculation section 54, In addition, when it is decided that a small-build adult is seated in the vehicle seat 8, the airbag device is to be in a weakly deployed state – Hosokawa Fig. 2 + ¶71 and ¶104).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Hosokawa, Inayoshi, Cho, Muramatsu, and Fukawatase, as per claim 2, and further in view of Takafuji et al., US-20030154805-A1, hereinafter referred to as Takafuji. 
As per claim 3
Hosokawa does not disclose wherein suppressing classification changes comprises suppressing the classifications for a time delay.
However, Takafuji teaches wherein suppressing classification changes comprises suppressing the classifications for a time delay (no change of the state after the transition continuously takes place for the threshold time period set in the step S112 or S114 – Takafugi ¶64).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
Claims 8-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Hosokawa, Inayoshi, Cho, Muramatsu, and Fukawatase, as per claim 1, and further in view of Takafuji.
As per claim 8
Hosokawa does not disclose wherein determining the filtered weight comprises selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight, wherein the short filtered weight is determined using a low pass filter with a comparatively short time constant, and the long filtered weight is determined using a low pass filter with a comparatively long time constant.
However, Takafuji teaches wherein determining the filtered weight comprises selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight, wherein the short filtered weight is determined using a low pass filter with a comparatively short time constant, and the long filtered weight is determined using a low pass filter with a comparatively long time constant (The high-frequency signal component reduced load, i.e., the low-frequency component of the load, is easily obtainable through the use of low-pass filter processing, and is also attainable by means of averaging processing similar thereto, If the load W is larger than Wth1, the person sitting on the seat 1 is tentatively determined (judged) as an “adult” (S104). If the load W exists between Wth1 and Wth2, the person is tentatively determined as a “child” (S106). On the other hand, if the load W is smaller than Wth2, the tentative determination is that nobody (“unoccupied”) sits on the seat 1 (S108), when the judgment shows the first state transition pattern, a threshold time period Tth of a timer for setting a watching time period to be taken until the final judgment on the state transition is made is set to a first threshold time period Tth1 (S112) – Takafugi Figs 5 & 7 + ¶30, ¶58 and ¶60 – Examiner reasons that the additional timers improve classification accuracy).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
As per claim 9
Hosokawa does not disclose wherein the comparatively short time constant is about 1-2 seconds and the comparatively long time constant is about 5-20 seconds.
However, Takafuji teaches wherein the comparatively short time constant is about 1-2 seconds and the comparatively long time constant is about 5-20 seconds (the time period in which the load W lowers to be below the load threshold Wth1 becomes 19 seconds, the timer Tm2 in the step S217 is set at 60 seconds, which eliminates the possibility of the occurrence of an erroneous judgment indicating the “child”., after the variation from the adult-seated condition to the unoccupied condition, a child sits forcibly on the seat to cause overshoot. In this case, immediately after the child sits thereon, there is a possibility that made is an erroneous judgment indicating the variation from the “unoccupied” to the “adult”. However, since the time of the overshoot is shorter than two seconds, no erroneous judgment indicating the transition from the “unoccupied” to the “adult” takes place. – Takafugi Figs 9 & 11 + ¶96 & ¶98).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
As per claim 10
Hosokawa further discloses selecting the short filtered weight in response to determining that the vehicle is not moving and the seat is unoccupied (Next, in step S103, it is decided whether it is in a state of being changed to a decision result where the vehicle seat 8 is currently in a vacant state, If a decision is not changed to the decision result that the vehicle seat 8 is currently in the vacant state, the process proceeds to step S201 shown in FIG. 7, If a decision is changed to the decision result that the vehicle seat 8 is currently in the vacant state in the occupant decision section 51, a buckle load threshold is set to Wbth1 by the threshold setting section 52 – Hosokawa Figs 6-8 and ¶121-123 – Examiner reasons that following the command paths, in the instance that there is no acceleration, the short filtered weight, corresponding to a child’s weight, is set to that of a child).
Hosokawa does not disclose wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises: 
selecting the long filtered weight in response to determining that the vehicle is moving and the seat is occupied; and 
However, Takafuji teaches wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises (the state transition from the “adult” to the “child”, that is, a change of judgment, arises due to a temporary (short-time) load variation stemming from variation of posture of a passenger, variation of acceleration (running G) operative to the passenger by running, or the like – Takafugi Figs 5 & 7 + ¶17): 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
However, Inayoshi teaches selecting the long filtered weight in response to determining that the vehicle is moving and the seat is occupied (A trial result of a temporal change of the total load WR+WL in a state where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1 is shown in FIGS. 8 and 9., In a case where the vehicle is rapidly accelerated under different road condition and driving condition from those for the case where the vehicle is slowly accelerated, the total load WR+WL increases while fluctuating as illustrated in FIG. 9. However, the total load WR+WL is prevented from reaching the sixth threshold load W6. In addition, in a state where the vehicle is rapidly accelerated, the total load WR+WL may reach the third threshold load W3 but the total load WR+WL equal to or great than the third threshold load W3 is prevented from continuing for the sixth threshold time T6… is maintained for the seventh threshold time T7 distinguishes the case where the adult is seated on the seat 1 from the case where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1. – Inayoshi Fig 9 + ¶64-66 – Examiner reasons that the long-filtered weight corresponds to the temporary adult classification weight); and 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Inayoshi teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Inayoshi, to reduce the number of load sensors, and cost of the seat, see Inayoshi ¶7.
As per claim 11
Hosokawa further discloses selecting the short filtered weight in response to determining that the vehicle is not moving and the seat is unoccupied (Next, in step S103, it is decided whether it is in a state of being changed to a decision result where the vehicle seat 8 is currently in a vacant state, If a decision is not changed to the decision result that the vehicle seat 8 is currently in the vacant state, the process proceeds to step S201 shown in FIG. 7, If a decision is changed to the decision result that the vehicle seat 8 is currently in the vacant state in the occupant decision section 51, a buckle load threshold is set to Wbth1 by the threshold setting section 52 – Hosokawa Figs 6-8 and ¶121-123 – Examiner reasons that following the command paths, in the instance that there is no acceleration, the short filtered weight, corresponding to a child’s weight, is set to that of a child).
Hosokawa does not disclose wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises: 
selecting the unfiltered weight for a predetermined startup time;
wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises: 
selecting the long filtered weight in response to determining that the vehicle is moving and the seat is occupied;
However, Takafuji teaches wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises (the state transition from the “adult” to the “child”, that is, a change of judgment, arises due to a temporary (short-time) load variation stemming from variation of posture of a passenger, variation of acceleration (running G) operative to the passenger by running, or the like – Takafugi Figs 5 & 7 + ¶17): 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
However, Fukawatase teaches selecting the unfiltered weight for a predetermined startup time (In general, it is considered that the driver sits deeply in the seat when turning on the ignition switch while wearing the seat belt. In such a seated state, most of the weight acts on the seat surface, so that it can be determined that the detected value of the load detecting means accurately reflects the weight of the occupant. Therefore, as described in claim 14, in the seated occupant detection device according to claim 11, the occupant classifying means determines whether or not the ignition switch is turned on in a state in which the seat belt is worn on the driver’s seat side seat. It is good also as fixing to the classification in. – Fukawatase ¶27 – Examiner reasons that during the ignition sequence and moments following it, a weight value is assigned, one that is not affected by acceleration); 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
However, Inayoshi teaches selecting the short filtered weight after the startup time expires (Thus, even when the total load WR+WL equal to or greater than the third threshold load W3 is detected, the seat occupancy determination is prevented from being shifted from the “child seat fastened state” to the “adult seated state”, thereby achieving the accurate determination of the seat occupancy of the seat 1. – Inayoshi ¶67 – Examiner reasons that child seat fastened state corresponds the short-filtered weight that is temporarily assigned before the vehicle moves, accelerates and generates weight fluctuations creating the need to temporarily classify as long-filtered weight); 
selecting the long filtered weight in response to determining that the vehicle is moving and the seat is occupied (A trial result of a temporal change of the total load WR+WL in a state where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1 is shown in FIGS. 8 and 9., In a case where the vehicle is rapidly accelerated under different road condition and driving condition from those for the case where the vehicle is slowly accelerated, the total load WR+WL increases while fluctuating as illustrated in FIG. 9. However, the total load WR+WL is prevented from reaching the sixth threshold load W6. In addition, in a state where the vehicle is rapidly accelerated, the total load WR+WL may reach the third threshold load W3 but the total load WR+WL equal to or great than the third threshold load W3 is prevented from continuing for the sixth threshold time T6… is maintained for the seventh threshold time T7 distinguishes the case where the adult is seated on the seat 1 from the case where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1. – Fig 9 + ¶64-66 – Examiner reasons that the long-filtered weight corresponds to the temporary adult classification weight); and 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Inayoshi teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Inayoshi, to reduce the number of load sensors, and cost of the seat, see Inayoshi ¶7.
As per claim 12
Hosokawa does not disclose wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises:
selecting the unfiltered weight for an initial startup time;
selecting the short filtered weight until the vehicle is moving and the seat is occupied; and
thereafter selecting the long filtered weight until the vehicle stops moving.
However, Takafuji teaches wherein selecting one of an unfiltered weight, a short filtered weight, and a long filtered weight comprises (the state transition from the “adult” to the “child”, that is, a change of judgment, arises due to a temporary (short-time) load variation stemming from variation of posture of a passenger, variation of acceleration (running G) operative to the passenger by running, or the like – Takafugi Figs 5 & 7 + ¶17): 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
However, Fukawatase teaches selecting the unfiltered weight for an initial startup time (In general, it is considered that the driver sits deeply in the seat when turning on the ignition switch while wearing the seat belt. In such a seated state, most of the weight acts on the seat surface, so that it can be determined that the detected value of the load detecting means accurately reflects the weight of the occupant. Therefore, as described in claim 14, in the seated occupant detection device according to claim 11, the occupant classifying means determines whether or not the ignition switch is turned on in a state in which the seat belt is worn on the driver’s seat side seat. It is good also as fixing to the classification in. – Fukawatase ¶27 – Examiner reasons that during the ignition sequence and moments following it, a weight value is assigned, one that is not affected by acceleration); 
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Fukawatase teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors to determine three or more different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Fukawatase, to prevent frequent changes to the classification, see Fukawatase ¶12. 
selecting the short filtered weight until the vehicle is moving and the seat is occupied (Thus, even when the total load WR+WL equal to or greater than the third threshold load W3 is detected, the seat occupancy determination is prevented from being shifted from the “child seat fastened state” to the “adult seated state”, thereby achieving the accurate determination of the seat occupancy of the seat 1. – Inayoshi ¶67 – Examiner reasons that the child seat fastened state corresponds the short-filtered weight that is temporarily assigned before the vehicle moves, accelerates and generates weight fluctuations creating the need to issue a temporary classification as along-filtered weight); and 
thereafter selecting the long filtered weight until the vehicle stops moving (A trial result of a temporal change of the total load WR+WL in a state where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1 is shown in FIGS. 8 and 9., In a case where the vehicle is rapidly accelerated under different road condition and driving condition from those for the case where the vehicle is slowly accelerated, the total load WR+WL increases while fluctuating as illustrated in FIG. 9. However, the total load WR+WL is prevented from reaching the sixth threshold load W6. In addition, in a state where the vehicle is rapidly accelerated, the total load WR+WL may reach the third threshold load W3 but the total load WR+WL equal to or great than the third threshold load W3 is prevented from continuing for the sixth threshold time T6… is maintained for the seventh threshold time T7 distinguishes the case where the adult is seated on the seat 1 from the case where the vehicle is forwardly accelerated in the “seat occupancy temporarily determined state” of the seat 1. – Inayoshi Fig 9 + ¶64-66 – Examiner reasons that the long-filtered weight corresponds to the temporary adult classification weight and that once the vehicle stops there will be no move acceleration induced fluctuations to the weight measurements).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Inayoshi teaches a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors and belt load sensors that determines acceleration-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Inayoshi, to reduce the number of load sensors, and cost of the seat, see Inayoshi ¶7.
Claims 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hosokawa, Inayoshi, Cho, Muramatsu, and Fukawatase, as per claims 13 and 14, respectively, and further in view of Takafuji.
As per claim 15
Hosokawa does not disclose wherein the hysteresis logic function implements overlapping weight ranges for each occupant class, each weight range comprising a high threshold and a low threshold, wherein the hysteresis logic function assigns the next higher occupant class in response to the filtered weight exceeding the high threshold, and wherein the hysteresis logic function assigns the next lower occupant class in response to the filtered weight dropping below the low threshold
However, Takafuji teaches wherein the hysteresis logic function implements overlapping weight ranges for each occupant class, each weight range comprising a high threshold and a low threshold, wherein the hysteresis logic function assigns the next higher occupant class in response to the filtered weight exceeding the high threshold, and wherein the hysteresis logic function assigns the next lower occupant class in response to the filtered weight dropping below the low threshold (The high-frequency signal component reduced load, i.e., the low-frequency component of the load, is easily obtainable through the use of low-pass filter processing, and is also attainable by means of averaging processing similar thereto, the judgment between the "adult" and the "child" is made by classifying function values of a predetermined function representative of a surface pressure distribution,  If the load W is larger than Wth1, the person sitting on the seat 1 is tentatively determined (judged) as an "adult" (S104). If the load W exists between Wth1 and Wth2, the person is tentatively determined as a "child" (S106). On the other hand, if the load W is smaller than Wth2, the tentative determination is that nobody ("unoccupied") sits on the seat 1 (S108), when the judgment shows the first state transition pattern, a threshold time period Tth of a timer for setting a watching time period to be taken until the final judgment on the state transition is made is set to a first threshold time period Tth1 (S112) – Takafugi Figs 5, 7 & 9 + ¶30, ¶35, ¶58 and ¶60 – Examiner reasons that the additional timers improve classification accuracy).
Hosokawa discloses a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces. Takafuji teaches a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosokawa, a vehicle seat occupation method and system that utilizes four seat load sensors and belt load sensors to determine three different weight and time filtered occupant classifications to control the airbag deployment forces with a vehicle seat occupation method and system that utilizes two seat load sensors that determines time-based temporary total weight classifications to determine two different weight and time filtered occupant classifications to control the airbag deployment forces, as taught by Takafuji, to reduction of judgment delay and improve judgement accuracy, see Takafuji ¶10. 
As per claim 16
Hosokawa further discloses wherein each weight range further comprises a conformance threshold, wherein the conformance threshold is the nominal weight value for the corresponding occupant class, and wherein the conformance threshold is utilized to determine an initial occupant class (Next, in step S103, it is decided whether it is in a state of being changed to a decision result where the vehicle seat 8 is currently in a vacant state. – Hosokawa Fig. 6 + ¶121).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668